Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-9, 11-12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada, et al. (US. Pat. 4,794,215).
Regarding claim 1, Sawada teaches a  fixing module for fixing a push button 19 or emergency stop button or rotary actuator  of a control and signaling device, wherein the fixing module is constructed from a top housing part 11 and a bottom housing part 22, each of the top housing part and the bottom housing part including: a cuboidal structure including a top side (top side), an underside (bottom side) and four side parts connecting the top side to the underside (the cover and the base each defines a thickness that connects the top and bottom side), a concentric passage opening (22a, 11a) in the top side of both of the top housing part and the bottom housing part, wherein a material 23 extending at least partially in a plane and including a grounding function is in surface contact with the top side of the bottom housing part (Figs. 11-13 and col. 4, lines 20-25).
Regarding claim 9, Sawada teaches a fixing module for fixing a push button 1 or emergency stop button or rotary actuator of a control and signaling device, the fixing module being constructed from a top housing part 11 and a bottom housing part 22, each of the top housing part and the bottom housing part including: a cuboidal structure including a top side (top side), an underside (bottom side) and four side parts connecting the top side to the underside (the cover and the base each defines a thickness that connects the top and bottom side); and a concentric passage opening (11a, 22a) in the top side of both of the top housing part and the bottom housing part, wherein an electrically conductive component made of metal with a grounding function is in surface contact with the top side of the bottom housing part (Figs. 11-13 and col. 4, lines 20-25).
Regarding claim 3, Sawada teaches the fixing module wherein the material 23 extending in the plane of the top side of the bottom housing part includes a plurality of layers (Figs. 11-13).
Regarding claim 7, Sawada teaches the fixing module wherein the material 23 extending in the plane of the top side of the bottom housing part is configured such that grounding of electric currents that flow through metal components in the housing of the fixing module is formed via at least one contact point (Figs. 11-13 and col. 4, lines 20-25).
Regarding claim 8, Sawada teaches the fixing module wherein the housing parts of the fixing module are both manufactured from metal or one housing part, of the housing parts, is manufactured from plastic (col. 2, lines 5-10) and another housing part, of the housing parts, is manufactured from metal (col. 4, lines 5-10).
Regarding claim 11, Sawada teaches a push button 19 or emergency stop button or rotary actuator comprising the fixing module of claim 1 (Fig. 11).  
Regarding claim 12 and 18, Sawada teaches a control and signaling device having a push button 19 or emergency stop button or rotary actuator and at least one switch element, wherein the push button or emergency stop button or rotary actuator and the at least one switch element are mounted on the fixing module of claim 1 (Fig. 11 and col. 1, lines 5-10).
Regarding claim 17, Sawada teaches a push button 19 or emergency stop button or rotary actuator comprising the fixing module of claim 9 (Fig. 11).  


Claim Rejections - 35 USC § 103
Claims 2, 13, 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Xiao (WO2019056316).
Regarding claim 2, Sawada does not teach the grounding material being a grounding foil. However, Xiao teaches a similar switch device with a grounding material, the grounding material being a grounding foil (paragraph 76). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Xiao in the device of Sawada to provide a better electrical grounding system. 
Regarding claim 13, Sawada teaches the fixing module wherein the material 23 extending in the plane of the top side of the bottom housing part includes a plurality of layers (Figs. 11-13).
Regarding claim 14, Sawada teaches the fixing module wherein the material extending in the plane of the top side of the bottom housing part is arranged on the top side of the bottom housing part in a positionally stable manner (Figs. 1 and 7). Sawada does not teach the use of adhesive layer to secure the material on the housing.  However,  the patentability of a product does not depend on its method of production as long the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Sawada
Regarding claim 4, Sawada teaches the fixing module wherein the material extending in the plane of the top side of the bottom housing part is arranged on the top side of the bottom housing part in a positionally stable manner (Figs. 1 and 7). Sawada does not teach the use of adhesive layer to secure the material on the housing.  However,  the patentability of a product does not depend on its method of production as long the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)






Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Kim (KR 20090118302).
Regarding claim 5, Sawada does not teach the material containing a polymer layer. However, Kim teaches a method of using grounding material that contains a polymer (see the Abstract of the enclosed translation). It would have been obvious to one having ordinary skill in the art at the time of the invention to form a grounding material that contains a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Gratke (US. Pat. 4,876,461).
Regarding claim 6, Sawada does not teach the material containing a graphite layer. However, Gratke teaches a method of using grounding material that contains a graphite (col. 10, lines 20-40). It would have been obvious to one having ordinary skill in the art at the time of the invention to form a grounding material that contains a graphite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada and Xiao as applied to claim 2 and further in view of Kim (KR 20090118302).
Regarding claim 15, Sawada does not teach the material containing a polymer layer. However, Kim teaches a method of using grounding material that contains a polymer (see the Abstract of the enclosed translation). It would have been obvious to one having ordinary skill in the art at the time of the invention to form a grounding material that contains a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao and Siemens as applied to claim 2, and further in view of Gratke (US. Pat. 4,876,461).
Regarding claim 16, Sawada does not teach the material containing a graphite layer. However, Gratke teaches a method of using grounding material that contains a graphite (col. 10, lines 20-40). It would have been obvious to one having ordinary skill in the art at the time of the invention to form a grounding material that contains a graphite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art fails to teach or show, alone or in combination, the claimed device wherein the electrically conductive component is a spring element tensioned between a connection dome and a pinion on the side of the bottom housing part. 
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED M SAEED/           Primary Examiner, Art Unit 2833